Case 3:19-cv-01086-WGY Document 1 Filed 01/28/19 Page 1 of 15


                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF PUERTO RICO


  Francisco González as a beneficiary of the           Civil No.:
  Royalty Fund Mechanized Cargo Local
  1575; Francisco González and Rafael
  Cuevas Kuinlam in their capacity as                  RE: ERISA, Breach of Fiduciary
  Trustees and Fiduciaries of the Royalty Fund         Duties
  Mechanized Cargo Local 1575, a Welfare
  Fund,

                               Plaintiff,

         v.

  UBS Financial Services Incorporated of
  Puerto Rico,

                               Defendant.


                                    C O M P LA I N T

        COME NOW the Plaintiffs, Francisco González as a beneficiary and the Royalty

 Fund Mechanized Cargo Local 1575 represented by its Trustees, through the undersigned

 legal representation and most respectfully STATE and PRAY as follows:


                            I. SUMMARY OF THE ACTION

        This action arises out of the misconduct of the named Defendant that owed the

 Plaintiffs – a beneficiary of the Fund and a Labor-Management Relations Act / ERISA

 welfare fund – the highest standard of fiduciary duty. In violation of that duty, Defendant

 failed to conduct a prudent and loyal investigation regarding the investment alternatives

 for the Fund’s monies and caused or allowed that practically all of the Plan's assets under

 its care be solely invested in one high-risk, highly concentrated, leveraged and volatile

 Puerto Rico closed-end fund which ultimately and in effect wiped out all of the invested


                                             1
Case 3:19-cv-01086-WGY Document 1 Filed 01/28/19 Page 2 of 15


 money. Defendant did so and/or allowed this to happen for its own interest without any

 regard to the best interest of the beneficiaries. Moreover, for its own benefit, Defendant

 year after year failed to monitor the investment and remove it as imprudent, allowing it to

 continue ultimately compounding the damages suffered.

        In the end, because of Defendant’s misconduct, the Royalty Fund is unable to use

 these funds for their intended purpose: to pay benefits to hundreds of longshore workers

 that have been displaced in their employment.

        The current fiduciaries of the Royalty Fund as well as a beneficiary, therefore,

 bring this action to make good to the plan all the losses resulting from defendant’s breach

 of fiduciary duty, and for any other equitable and remedial relief as the court may deem

 appropriate.

                             II. JURISDICTION AND VENUE

        1.        Plaintiffs bring this action pursuant to 29 U.S.C. § 1132(a)(2) and (3),

 which provide that a beneficiary or a fiduciary in a plan covered by the Employee

 Retirement Income Security Act of 1974 (after this “ERISA”) may pursue a civil action

 on behalf of the plan to remedy breaches of fiduciary duties and other prohibited conduct,

 and to obtain monetary and appropriate equitable relief as set forth in 29 U.S.C. § 1109.

        2.        This case presents a federal question under ERISA, and therefore this

 Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and 29 U.S.C. §

 1132(e)(1)(F).

        3.        Venue is proper pursuant to 29 U.S.C. § 1132(e)(2) and 28 U.S.C. §

 1391(b) because this is the district where the plan is administered, where the breaches of




                                              2
Case 3:19-cv-01086-WGY Document 1 Filed 01/28/19 Page 3 of 15


 fiduciary duties giving rise to this action occurred, and where the Defendant may be

 found.

                                    III. THE PARTIES

          4.   The Royalty Fund Mechanized Cargo Local 1575 of the International

 Longshoremen Association (after this “the Royalty Fund”) is a §302 of the Labor-

 Management Relations Act Fund created in 1976, for the purpose of receiving

 contributions from employers to provide welfare benefits to longshore workers in Puerto

 Rico affiliated to the International Longshoremen Association Local 1575.

          5.   As such, the Royalty Fund is a welfare fund, and accordingly, an employee

 benefit plan or a plan as defined under the Employee Retirement Income Security Act of

 1974, §3(3), 29 U.S.C. §1002(3), under the purview of the Employee Benefits Security

 Administration of the U.S. Department of Labor.

          6.   The Royalty Fund is the current holder of 108,827 shares of the PR

 Investors Bond Fund I for which a total of $838,397.22 were paid that were previously

 held in UBS Financial Services Incorporated of Puerto Rico Account 1G 10057, as more

 fully explained below.

          7.   By reason of his employment in covered-work with a contributing

 employer, Mr. Francisco González is a beneficiary of the Royalty Fund. Mr. González is

 also the current Employee Trustee to the Royalty Fund Mechanized Cargo.

          8.   Since the time he became an Employee Trustee, Francisco Gonzalez has

 been a fiduciary to the Royalty Fund pursuant to 29 U.S.C. § 1002(21)(A)(i) and (iii).

          9.   Rafael Cuevas Kuinlam is the current Employer Trustee to the Royalty

 Fund.



                                             3
Case 3:19-cv-01086-WGY Document 1 Filed 01/28/19 Page 4 of 15


          10.    Since the time he became an Employee Trustee, Rafael Cuevas Kuinlam

 has been a fiduciary to the Royalty Fund pursuant to 29 U.S.C. § 10022(21)(A)(i) and

 (iii).

          11.    UBS Financial Services Incorporated of Puerto Rico (after this “UBSPR”)

 is a financial services provider incorporated under the laws of the Commonwealth of

 Puerto Rico, and has its principal offices in San Juan Puerto Rico.

                                 IV. FACTUAL BACKGROUND

 A.       The Account and the defendant’s role as to the same

          12.    On April 15, 2009, the Royalty Fund authorized the transfer of

 $646,217.40 of its funds to a sister trust, the ILA-PRSSA Welfare Fund, for custody.

          13.    The above mentioned funds were Royalty Fund’s plan assets by virtue of

 the fact that they were contributed to the Royalty Fund by contributing employers to

 provide benefits to the Royalty Fund’s participants and held in trust for said purposes.

          14.    On occasion of the transfer of custody, the ILA-PRSSA Welfare Fund

 proceeded to open Account Number 1G 10057 (the Account) with UBSPR. The Account

 remained open until April 25, 2018, at which time the Royalty Fund regained custody of

 the funds and transferred all and any fund and/or remaining security to a different

 financial institution.

          15.    The application form for the Account indicated that the funds were to be

 held by an ERISA Plan.

          16.    UBSPR was further informed that the funds were to be invested in ways

 that sought potential returns with a lower risk of loss of principal.

          17.    Shortly after opening the Account, by mutual understanding, UBSPR

 assumed roles far exceeding the traditional broker/dealer relationship, clearly becoming

                                               4
Case 3:19-cv-01086-WGY Document 1 Filed 01/28/19 Page 5 of 15


 investment advisors to the Account, in addition to assuming control in respect to the

 management and disposition of the Plan’s assets in the Account.

        18.    UBSPR charged and collected commissions and fees in exchange of its

 services.

        19.    The Account was assigned several Financial Advisor[s]. The majority of

 these Financial Advisors were appointed by UBSPR and were assigned so that the

 Account could receive services based on its particular need as well as personalized advise.

        20.    UBSPR through its Financial Advisors provided advice on a regular basis.

 In fact, throughout the time the Account was held by UBSPR, its Financial Advisors had

 periodic performance meetings with the holder of the Account for said purposes

 something that a broker/dealer simply does not do.

        21.    The advice provided by UBSPR through its Financial Advisors related to

 the advisability of investing in and purchasing securities, which, in relation to the

 Account, was the sole basis for any investment decision.

        22.    In addition, and in any case, UBSPR through its Financial Advisors in

 effect exercised control over the disposition of the Plan’s assets in the Account by, among

 other things – as more fully explained below: causing that 68,867 shares of the PR Fixed

 Income Fund V held in the account be sold and buying on the same day, 71,037 shares of

 the PR Investor Bond Fund I; by causing that all dividends of the investment be

 reinvested in further shares of the Fund resulting in an additional purchase of 37,790

 shares of the Puerto Rico Investors Bond Fund I; and deciding in what account to invest

 the cash balances portion of the monies held in the account.




                                             5
Case 3:19-cv-01086-WGY Document 1 Filed 01/28/19 Page 6 of 15


 B.       The defendant's conduct

          23.      On August 19, 2009 UBSPR through its Financial Advisor caused that

 68,867 shares of the PR Fixed Income Fund V held in the Account be sold in the amount

 of $603,269.67.

          24.      On that very same day, UBSPR through its representatives used the funds

 in the Account to buy 71,037 shares of the PR Investor Bond Fund I for the total amount

 of $603,109.38.

          25.      Through the above described transactions, UBS through its representatives

 disposed of (in the case of the sale) and invested (in the case of the purchase) practically

 the entire amount of the Plan's assets in the Account.1

          26.      The purchase of the 71,037 shares of the PR Investor Bond Fund I meant

 that almost the entire amount of funds in the Account was placed in only one investment.

          27.      The PR Investor Bond Fund I is a closed-end Fund.

          28.      The closed-end Fund in which defendant placed the sole investment of the

 Account is a non-diversified fund with two-thirds of its holdings in Puerto Rico assets of

 only few issuers.

          29.      The closed-end Fund in which defendant placed the sole investment of the

 Account is exempted from the Investment Company Act of 1940 (the 1940 Act),

 including from those provisions regarding conflict of interest involving mutual funds

 transactions as well as the restrictions regarding the permitted level of leverage.

          30.      UBSPR, through itself or several of its affiliates or parent companies, had

 and has several roles in relation to the closed-end Fund in which Respondent placed the

 sole investment in the Account that would not have been permitted under the 1940 Act.

 1    The balance represented the amount of cash balance.

                                                     6
Case 3:19-cv-01086-WGY Document 1 Filed 01/28/19 Page 7 of 15


 For example, UBSPR, through itself or several of its affiliates or parent companies,

 served as: i. underwriters for a significant portion of the bonds issued by the

 Commonwealth of Puerto Rico and its instrumentalities held by the closed-end Fund, as

 well as ii. co-Investment Advisor to the very same Fund that was buying these bonds.

        31.     The closed-end Fund in which Defendant placed the sole investment of the

 Account was leveraged in ways not allowed by the 1940 Act, which in effect doubles the

 risk of loss. While the 1940 Act generally requires funds to have 300% asset coverage, the

 closed-end Fund here in question can barrow one dollar for every dollar of capital,

 allowing for a maximum level of leverage of 50% in relation to total assets.

        32.     The closed-end Fund in which Respondent placed the sole investment of

 the Account was not exchange-traded, but rather UBSPR was either the only secondary

 market dealer or the dominant dealer of the same.

        33.     Investing the Plan’s assets in shares of this closed-end Fund generated for

 UBSPR a considerable higher commission than that which would have generated an

 investment in a regular type of equity security. An investment in 71,037 shares of a

 regular equity security, for example, would have generated $0.10 per share plus $655.00

 in commissions for a total amount of $7,758.70, while the purchase of the 71,037 shares

 of the PR Investor Bond Fund I generated for UBSPR $0.28 per share in commissions, for

 a total amount of $19,890.36.

        34.     USBPR through its representatives either carried-out the purchase of the

 above described securities using the Plan’s assets on their own and informed of such

 transaction afterward, or advised specifically that said investment should be made and

 said advise was the sole basis for the purchase.



                                              7
Case 3:19-cv-01086-WGY Document 1 Filed 01/28/19 Page 8 of 15


         35.    After having placed $603,109.38 of the Plan’s asset in only one investment

 and without prior verbal or written consent, UBSPR through its representatives caused the

 dividends of this investment to be reinvested in the very same security. In total, through

 this scheme, an additional 37,790 shares of the Puerto Rico Investors Bond Fund I were

 acquired with Plan's assets at an additional cost of $235,287.84, making the Royalty

 Fund’s total holding of said security to be 108,827 shares representing a total investment

 in the security of $838,397.22. The last of these repurchases took place in September

 2014.

         36.    Neither UBSPR nor any of its representatives conducted an investigation,

 thorough or otherwise, prior to making the above described investments to determine the

 merit of the investment; for example, and among other factors, Defendant failed to

 conduct an investigation as to how, if in any way, the conflicting interests and/or roles it

 had, either by itself or on account of several of its parent, affiliates or sister companies, in

 relation to the closed-end Fund in which it placed the sole investment of the Account, that

 allowed it to generate a great deal more commissions than it would have if the funds were

 placed in other types of investment benefited the beneficiaries of the Plan’s assets as

 compared to other investment alternatives.

         37.    Neither UBSPR nor any of its representatives conducted an investigation,

 thorough or otherwise, prior to making the above described investments to determine how

 the multiplying effect that the leverage level of the closed-end Fund in which it placed the

 sole investment of the Account had on potential losses benefited the beneficiaries of the

 Plan’s assets in comparison to other investment alternatives; among other factors.

         38.    Neither UBSPR nor any of its representatives conducted an investigation,

 thorough or otherwise, prior to making the above described investments to determine how

                                                8
Case 3:19-cv-01086-WGY Document 1 Filed 01/28/19 Page 9 of 15


 the facts that regular uncontrolled market forces such as supply and demand did not

 determine the market price of the securities in which it placed the sole investment of the

 Account or that the liquidity of these securities substantially depended on Defendant’s

 own willingness to continue to buy, sell or keep an inventory of these securities benefited

 the beneficiaries of the Plan’s assets in comparison to other investment alternatives;

 among other factors.

         39.    At the present time and because of all of the above, Plaintiffs hold a total of

 108,827 shares in the closed-end Fund, for which it paid a total of $838,397.22, or an

 average of $7.703 per share. Although at this time, the shares are valued at $2.14, the

 reality is that there is no market to sell these shares even at this substantial loss.

         40.    Because of the above, the Royalty Fund’s funds are at this time tied in an

 investment vehicle that has no market to trade and that has accordingly lost all the real

 value of the investment as well as the potential growth and income that would have been

 generated on said investment if the money had been properly placed.

         41.    For these reasons, the Royalty Fund is currently unable to use these funds

 to pay the benefits for which these monies were held at a time that hundreds of its

 participants have been displaced in their employments.

         42.    At no time while the Plan’s asset and/or the investment in the PR Investors

 Bond Fund I were held by UBSPR did defendant or any of its representatives remove, sell

 or recommended that said investment be removed or sold.

         43.    UBSPR also decided to change the way in which available cash balances in

 the Account were invested, choosing through UBS Liquid Assets Government Fund.




                                                 9
Case 3:19-cv-01086-WGY Document 1 Filed 01/28/19 Page 10 of 15


         44.     By choosing on its own where to invest the available cash balances of the

  Account, UBSPR exercised further discretionary control respecting the management

  and/or disposition of the Plan’s assets in the Account.

         V. ERISA FIDUCIARY DUTY AND PROHIBITED TRANSACTIONS

         45.     ERISA imposes strict fiduciary duties of loyalty and prudence upon

  fiduciaries of ERISA benefit plans. 29 U.S.C. § 1104(a)(1) states, in relevant part:

         “[A] fiduciary shall discharge his duties with respect to a plan solely in the interest
         of the participants and beneficiaries and—

         (A) for the exclusive purpose of

                 (i) providing benefits to participants and their beneficiaries; and
                 (ii) defraying reasonable expenses of administering the plan;

         (B) with the care, skill, prudence, and diligence under the circumstances then
         prevailing that a prudent man acting in a like capacity and familiar with such
         matters would use in the conduct of an enterprise of like character and with like
         aims;

         (C) by diversifying the investments of the plan so as to minimize the risk of large
         losses, unless under the circumstances it is clearly prudent not to do so; and . . ..”

         46.     These ERISA fiduciary duties are the highest known to the law. Donovan

  v. Bierwirth, 680 F.2d 263, 272 n.8 (2d Cir. 1982).

         47.     The duty of loyalty requires fiduciaries to act with “an eye single” to the

  interests of plan participants, Pegram v. Herdrich, 530 U.S. 211, 235 (2000), “exclud[ing]

  all selfish interest and all consideration of the interests of third persons.” Id. at 224

  (quoting G Bogert et al., Law of Trusts and Trustees § 543 (rev. 2d ed. 1980)). Thus, “in

  deciding whether and to what extent to invest in a particular investment, a fiduciary must

  ordinarily consider only factors relating to the interests of plan participants and

  beneficiaries . . ..” U.S. Dep’t of Labor ERISA Adv. Op. 88-16A, 1988 WL 222716, at *3

  (Dec. 19, 1988).

                                               10
Case 3:19-cv-01086-WGY Document 1 Filed 01/28/19 Page 11 of 15


         48.      The duty of prudence as it relates to investments is twofold: a fiduciary not

  only has a duty to select prudent investments but also “has a continuing duty to monitor

  [plan] investments and remove imprudent ones” that exists “separate and apart from the

  duty to exercise prudence in selecting investments.” Tibble v. Edison Int’l, 135 S. Ct.

  1823, 1828 (2015).

         49.      In considering whether a fiduciary discharged this duty of prudence, “the

  thoroughness of the investigation into the merits of the transaction” is a dispositive

  consideration. Bunch v. W.R. Grace & Co., 532 F. Supp. 2d 283, 288 (D. Mass. 2008).

  Consequently, a breach of the duty of prudence "hinge[s] on infirmities in the selection

  process for investment" and a failure to investigate alternatives. Tibble v. Edison Int'l, 729

  F.3d 1110, 1121 (9th Cir. 2013), vacated on other grounds, 135 S.Ct. 1823, 191 L.Ed.2d

  795 (2015).

                                            VI. COUNT I
               Breach of Duties of Loyalty and Prudence in selecting investment
                                      29 U.S.C. § 1104(a)

         50.      Defendant UBSPR, is or was a fiduciary in relation to the Plan's assets in

  the Account under 29 U.S.C. §§ 1002(21).

         51.      29 U.S.C. § 1104 imposes the fiduciary duties of prudence and loyalty

  upon the Defendant in its selection of investments using Plan's assets.

         52.      The scope of the fiduciary duties and responsibilities of the Defendant

  included managing the assets of the Plan for the sole and exclusive benefit of the Plan's

  participants and beneficiaries, and acting with the care, skill, diligence, and prudence

  required by ERISA. The Defendant had an obligation to conduct a thorough investigation

  regarding the merits of the investment to ensure that the Plan’s assets are invested

  prudently.

                                               11
Case 3:19-cv-01086-WGY Document 1 Filed 01/28/19 Page 12 of 15


         53.     As described throughout this Complaint, the Defendant failed to employ a

  prudent and loyal process – not tainted by self-interest- for selecting the investment in

  which it placed practically the whole amount of Plan's Assets in the Account.

         54.     A prudent and loyal fiduciary, after conducting a thorough investigation as

  to the merits of the investment, would not have invested the Plan's assets in the PR

  Investor Bond Fund I.

         55.     Each of the above-mentioned actions and failures described throughout the

  Complaint demonstrate Defendant's failure to make Plan investment decisions or to offer

  advise as to them based solely on the merits of said investment in the interest of Plan

  participants. These failures were intentional. Defendant's conduct and decisions were

  driven by their desire to drive revenues and profits and to generally promote UBSPR and

  its affiliates business interests. Through these actions and omissions, the Defendant failed

  to discharge its duties with respect to these particular Plan's Assets solely in the interest

  of the participants and beneficiaries of the Royalty Fund, and for the exclusive purpose of

  providing benefits to participants and their beneficiaries and defraying reasonable

  expenses of administering the Plan, in violation of their fiduciary duty of loyalty under 29

  U.S.C. § 1104(a)(1)(A).

         56.     Each of the above actions and omissions described in this Complaint

  demonstrate that the Defendant failed to discharge their duties with respect to the Plan's

  assets with the care, skill, prudence, and diligence under the circumstances then

  prevailing that a prudent person acting in a like capacity and familiar with such matters

  would have used in the conduct of an enterprise of like character and with like aims,

  thereby breaching their duties under 29 U.S.C. § 1104(a)(1)(B).



                                               12
Case 3:19-cv-01086-WGY Document 1 Filed 01/28/19 Page 13 of 15


         57.     The date of the last action which constituted a part of the above described

  breach of fiduciary duty was September 2014, the date in which the last shares of the PR

  Investors Bond Fund I were bought with Plan’s assets, and therefore this action is brought

  within six (6) years thereafter.

                                        VII. COUNT II
         Breach of Duties of Loyalty and Prudence in monitoring the investment
                                   29 U.S.C. § 1104(a)

         58.     In any case, pursuant to 29 U.S.C. § 1104 the Defendant had a continuing

  duty to monitor the investment made with the Plan’s assets and remove the imprudent

  ones that exists separate and apart from the duty to exercise prudence in selecting

  investments.

         59.     As described throughout this Complaint, the Defendant sat by idly and

  failed to monitor the investment of the Plan’s assets in the PR Investors Bond Fund I on

  an ongoing basis, and to take all necessary steps to ensure that the Plan’s assets were

  invested prudently.

         60.     If Defendant would have employed a prudent and loyal process for

  monitoring the investment and its investment alternatives, it would have removed or

  recommended that the investment in the PR Investors Bond Fund I be removed as

  structurally unsuitable or imprudent.

         61.     Rather than fulfilling its duty to monitor the investment and remove or

  recommend that imprudent ones be removed, Defendant caused or permitted that the

  Plan’s assets continued to be invested in the PR Investors Bond Fund I shares.

         62.     A prudent fiduciary would had removed or recommended that the

  Investment in the PR Investor Bond Fund I be removed as imprudent.



                                             13
Case 3:19-cv-01086-WGY Document 1 Filed 01/28/19 Page 14 of 15


         63.     The above-mentioned omissions described throughout the Complaint

  demonstrate Defendant's failure to monitor Plan’s investment or advise as to them based

  solely on the merits of said investment in the interest of Plan’s participants. These failures

  were flagrant intentional. Defendant's conduct and omissions were driven by its desire to

  drive revenues and profits and to generally promote UBSPR and its affiliates business

  interests. Through these actions and omissions, the Defendant failed to discharge its

  duties with respect to these particular Plan's Assets solely in the interest of the participants

  and beneficiaries of the Royalty Fund, and for the exclusive purpose of providing benefits

  to participants and their beneficiaries and defraying reasonable expenses of administering

  the Plan, in violation of their fiduciary duty of loyalty under 29 U.S.C. § 1104(a)(1)(A)

  and (B).

         65.     This breach of fiduciary duty continued while the Defendant held the

  Plan’s assets, and/or the Defendant could have cured this breach while it held the Plan’s

  assets. Since the Plan’s assets were transferred out of UBSPR on April 25, 2018 and all

  relationship with Defendant severed as of that date, this action is brought within six (6)

  years thereafter.

                                        PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs pray for relief as follows:

         A.      A declaration that the Defendant breached its fiduciary duties under

                 ERISA;

         B.      An order compelling Defendant to personally make good to the Royalty

                 Fund all losses that the Plan incurred as a result of the breaches of

                 fiduciary duties, including the return on investment that the Plan’s Assets

                 would have earned had they been invested prudently.

                                                14
Case 3:19-cv-01086-WGY Document 1 Filed 01/28/19 Page 15 of 15


       C.     An accounting for profits earned by Defendant and a subsequent order

              requiring it to disgorge all profits received from, or in respect of, the

              investments made on account of the Plan's assets in the Account;

       D.     An award of pre-judgment interest;

       E.     An award of attorneys’ fees and costs pursuant to 29 U.S.C. § 1132(g)

              and/or the common fund doctrine;

       F.     An award of such other and further relief as the Court deems equitable an

              just.

       In San Juan, Puerto Rico this ___ day of January of 2019.



                                    ATTORNEYS FOR PLAINTIFFS:

                                    _/s/ Antonio Cuevas Delgado
                                    ANTONIO CUEVAS DELGADO
                                     USDC No. 208014
                                     Email: acuevas@ckblawpr.com
                                    CUEVAS KUINLAM, MARQUEZ & O’NEILL
                                    416 Escorial Avenue
                                    Caparra Heights
                                    San Juan, Puerto Rico 00920
                                    Tel. 787- 985-9164




                                           15
